UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6795



CLARENCE CARTER MOORE,

                  Plaintiff - Appellant,

          v.


COMMONWEALTH OF VIRGINIA,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:07-cv-00132-JRS)


Submitted:     July 22, 2008                 Decided:   July 28, 2008


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Carter Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence Carter Moore appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his   42   U.S.C.   §   1983     (2000)    complaint   under   28    U.S.C.

§ 1915(e)(2)(B) (2000).        We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.     Moore v. Commonwealth of Va., No. 3:07-cv-

00132-JRS (E.D. Va. Apr. 21, 2008). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                   - 2 -